METHOD OF MAKING HYDROCARBON SOLUBLE METAL COMPOSITIONS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 7/15/2022:
Claims 1-4, 8, and 10-13 have been amended; claims 7 and 9 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 112(b) and 103 have been withdrawn due to amendments.

Allowable Subject Matter
Claims 1-6, 8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 was rejected under 35 USC 112(b) for being indefinite. Claims 1-10, 12 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Balasundaram et al. (US 2017/0144142 AI) in view of Zhou et al. (US 20090173665).
Applicant has amended claim 11 to overcome the rejection under 35 USC 112(b) which has been withdrawn.
Applicant has amended claim 1 to include wherein the organophosphorus compound is selected from the group consisting  of   triphenvlphosphine   sulfide,  triphenvlphosphine   selenide, triphenvlphosphine phenvlimide, and combinations thereof. Further, claim 8 has been amended to include reacting the dried product with triphenvlphosphine sulfide, triphenvlphosphine selenide, triphenvlphosphine phenylimide, or a combination thereof. The inclusion of these specific types of organophosphorus compounds is not disclosed in the prior art and as such were capable of overcoming the rejection under 35 USC 103.
As such, claims 1-6, 8, and 10-13 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729